MARTIN, Chief Judge dissenting.
I respectfully dissent. While I agree with the majority that it was error to omit from the petition to terminate respondent's parental rights details concerning custody and a copy of the custody order as required by *302section 7B-1104(5), N.C. Gen.Stat. § 7B-1104(5) (2003), I find no authority supporting respondent's contention and the majority's holding that the failure to include the custody order divests the trial court of subject matter jurisdiction requiring the reversal of the termination order. Since respondent did not demonstrate prejudice, nor are the statutory violations properly preserved for review, I would affirm the trial court's order.
The "most critical aspect" of a court's inherent authority is subject matter jurisdiction and a court cannot "act where it would otherwise lack jurisdiction." In re McKinney, 158 N.C.App. 441, 443, 581 S.E.2d 793, 795 (2003). Subject matter jurisdiction has been defined as a court's power to hear a specific type of action, and "is conferred by either the North Carolina Constitution or by statute." Id. (citation omitted). The relevant jurisdiction statute, section 7B-1101, grants the court "exclusive original jurisdiction to hear and determine any petition . . . relating to termination of parental rights to any juvenile who resides in, is found in, or is in the legal or actual custody of a county department of social services . . . in the district at the time of filing." N.C. Gen.Stat. § 7B-1101 (2003). A parent has standing to bring a petition to terminate the other parent's rights. N.C. Gen.Stat. § 7B-1103(a)(1) (2003).
A lack of subject matter jurisdiction has been found where the petitioner lacked standing, see In re Miller, 162 N.C.App. 355, 358-59, 590 S.E.2d 864, 866 (2004) (no subject matter jurisdiction because DSS lacked standing to petition since child no longer in its custody), or where there was no petition filed. McKinney, 158 N.C.App. at 446-48, 581 S.E.2d at 797-98 (vacating termination order because no proper petition filed, only a "Motion in the Cause," reciting bare allegations, failing to request relief, reference any statutory provisions, or state it was a petition for termination); see also In re Ivey, 156 N.C.App. 398, 401, 576 S.E.2d 386, 389 (2003) (no petition at all was filed, so trial court lacked jurisdiction to order DSS to take the child into nonsecure custody).
In addition to the jurisdictional requirements of sections 7B-1101 and -1103, this Court has held that the verification requirement of section 7B-1104 is necessary to invoke the trial court's subject matter jurisdiction. In re Triscari Children, 109 N.C.App. 285, 288, 426 S.E.2d 435, 437 (1993). Verification requires a petitioner to attest "that the contents of the pleading verified are true to the knowledge of the person making the verification." N.C. Gen.Stat. § 1A-1, Rule 11 (2003). Triscari vacated the termination of parental rights due to improper verification, and the failure to verify the petition divested the trial court of jurisdiction, Triscari, 109 N.C.App. at 288, 426 S.E.2d at 437-38, just as in cases where no petition was filed. See e.g., McKinney, 158 N.C.App. at 448, 581 S.E.2d at 797-98; Ivey, 156 N.C.App. at 401, 576 S.E.2d at 389.
There is a distinction between the verification requirement of section 7B-1104, necessary to subject matter jurisdiction, and the required factual allegations of section 7B-1104(1)-(7). If the factual allegations listed in section 7B-1104(1)-(7) were required for jurisdiction, there would have been no need for respondents, who assert petitions to terminate their parental rights do not comport with statutory requirements, to demonstrate prejudice. Since lack of subject matter jurisdiction divests the trial court of any authority to adjudicate, if the majority correctly holds that facial defects in the petition require us to vacate the termination order, this Court could not have properly affirmed termination in cases where respondents failed to show prejudice. It is clear, however, that this Court has repeatedly affirmed termination orders despite statutory defects where no prejudice was shown. See, e.g., In re Humphrey, 156 N.C.App. 533, 539, 577 S.E.2d 421, 426 (2003) (overruling respondent's assignment of error regarding non-compliance with mandatory language of section 7B-1104(7), because respondent failed to demonstrate prejudice); In re B.S.D.S., 163 N.C.App. 540, 544, 594 S.E.2d 89, 92 (2004) (failure to show prejudice despite petition's reference to UCCJA not UCCJEA); In re Clark, 159 N.C.App. 75, 79, 582 S.E.2d 657, 660 (2003) (failure to attach statutorily required affidavit to initial petition did not divest jurisdiction); In re Joseph Children, 122 N.C.App.
*303468, 469-72, 470 S.E.2d 539, 540-41 (1996) (custody order not attached, as required by statute, nor were the notice requirements of the termination statute met, but error not prejudicial because notice required by civil procedure rules was met).
Here, Z.T.B. and petitioner resided in Burke County; therefore, the trial court had jurisdiction pursuant to section 7B-1101. As Z.T.B.'s parent, petitioner had standing pursuant to section 7B-1103(a)(1). There was a verified petition, with appropriate allegations, citation to statutory provisions, and a request for relief. Therefore, the trial court had jurisdiction to consider the termination petition.
Thus, while I agree that it was erroneous to omit the custody order and information regarding custody from the termination petition, as required by section 7B-1104(5), such error is harmless absent a showing of prejudice by respondent. The majority distinguishes In re Humphrey, which overruled an assignment of error regarding non-compliance with mandatory language in section 7B-1104(7), because respondent failed to demonstrate prejudice. 156 N.C.App. at 539, 577 S.E.2d at 426. Humphrey held the allegations in the petition sufficiently put the respondent on notice, despite a failure to allege that the petition was not filed to circumvent the UCCJEA. The Court stated:
we find no authority that compelled dismissal of the action solely because petitioner failed to include this statement of fact in the petition. While it is a better practice to include the factual statement as stated in the statute, under the facts in this case we find that respondent has failed to demonstrate that she was prejudiced as a result of the omission.
Id. at 539, 577 S.E.2d at 426. Humphrey also concluded that the trial court did have jurisdiction pursuant to section 7B-1101. Id. at 537, 577 S.E.2d at 425.
The majority states that Humphrey is distinguishable because 1) we are unable to review the trial court's determinations due to a sparse transcript and order, and 2) the defect could be overcome by the allegations in the petition in Humphrey, which is not true about the allegations sub judice. These distinctions do not persuade me. The Rules of Appellate Procedure require the appellant to include "so much of the evidence . . . as is necessary for an understanding of all errors assigned." N.C. R.App. P. 9(a)(1)(e) (2004). "It is the duty of the appellant to ensure that the record is complete" and where the record is incomplete, we need not speculate as to error by the trial court. Hicks v. Alford, 156 N.C.App. 384, 389-90, 576 S.E.2d 410, 414 (2003). The burden was on respondent to compile a record that would illuminate us as to errors made by the trial court, and we defer to the trial court's conclusions if there are facts to support them. Humphrey, 156 N.C.App. at 539-40, 577 S.E.2d at 427.
The defect in Humphrey was cured with a finding of fact by the trial court, acknowledging non-compliance with section 7B-1104(7), but noting the petition "did allege the existence of a proceeding in Wake County, North Carolina regarding visitation." Id. at 539, 577 S.E.2d at 426. The trial court sub judice similarly cured the petition's defects, after hearing testimony and taking judicial notice (at respondent's request) of other files regarding Z.T.B., by noting the custody order was not attached but finding Z.T.B. had been in petitioner's custody and the guardianship order was void. Respondent fails, therefore, to demonstrate prejudice as a result of the error.
Assuming, arguendo, respondent had demonstrated prejudice from the error, the issue was not properly preserved and cannot now be raised. The "Rules of Civil Procedure are not superimposed upon the procedures set forth by statute for termination of parental rights," but they "are not to be ignored." In re Manus, 82 N.C.App. 340, 344, 346 S.E.2d 289, 292 (1986) (internal citations omitted). N.C. Gen.Stat. § 1A-1, Rule 12(g) (2003) precludes a party from raising defenses or objections not raised in their initial pleadings. The transcript does not clearly indicate a motion by respondent's attorney to dismiss the petition. Moreover, there is no indication in the transcript that the trial court denied such a motion. The oral motion cited by the majority referred to the lack of a motion to dismiss prior custody or guardianship orders, rather than a motion to dismiss *304the termination petition. This reading is consistent with the trial court's finding that respondent never moved to dismiss for failure to attach the custody order. Respondent's failure to raise the statutory defects with the petition in either his answer or through a motion to dismiss cannot now be raised. The trial court adequately cured the defects in the petition by noting the custody order was not attached and finding respondent neither raised the failure to attach the custody order as an affirmative defense nor filed a motion to dismiss based on the defective petition. I vote to affirm the order of the trial court.